Hon. Reagan S. Wyche          Opinion No. O-6473
County Auditor                Re: Does the Commissioners’ Court
Gregg County                  of Gregg Count have the authority
Longview, Texas               under Section 2: Article   2368a, to
                              issue time warr&s    for the con-
                              struction  of an administration  build-
                              ing for the County Airport,, or would
                              it have to hold an e.lection as pre-
                              scribed in Article  701, Revised Civil
Dear Sir:                     Statutes?
              We are in receipt       of your request   for   an opinion
reading     as follows:
            “Gregg Country owns an Airport.  It is propose~d
     that the Commissioners 1 Court construct an Adminis-
     tration Building,   financing the construction  by the
     issuance of Time Warrants.
              “Section 2 of Article 2368a, (Acts, 1931, 42nd
     Leg.,     page 269, chapter 163) provides in part as fol-
     lows:
            tt’No county acting through its Commissioners’
     Court, and no ‘city in this State, shall hereafter
     make or enter into any contract or agreement for the
     construction     of any public building   or the prosecu-
     tion and completion of any public w&k re uiring or
     authorizing    any expenditure in excess of iI2,000 .oo )
     creating or imposing an obligation      or liability  of
     any nature or character upon such county, or any sub-
     division    of such county, or upon such city, without
     first    submitting such proposed contract or agreement
     to competitive     bids. a . .I
              “Section   3 provides     as follows:
           litWhen it shall be the intention   of the Commis-
     sioners* Court,   or  of the governing  body, to issue
     time warrants for the payment of all or any part of
     the proposed contract,    the notice to bidders required
     under Section 2 of this Act shall recite that fact,
     setting out the maximumamount of the proposed time
Hon. Reagan S. Wyche, page 2


    warrant indebtedness, the rate of interest
    such time warrants are to bear, and the naxi-
    mummaturity date thereof.1
           ‘!Section 4 provides for a referendum on
    petition    by ten per cent of the qualified voters
    of the County whose names appear on the last ap-
    proved tax rolls as property tax payers,and then,
    the concluding paragraph of Section 4 provides as
    follows:
           “IIf such petition is not so filed with the
    County Clerk    then the Commissioners1 Court or the
    governing bo 4y may proceed with the final award of
    the contract and with the issuance of said war-
    rants, but in the absence of such petition,   the Com-
    missioners’ Court or governing body may at its dis-
    cretion also submit such question to a vote of the
    people.’
          “Section 2(a) of Article 1269h (as amended)
    (Acts, 1941, 47th Leg., page 1345, chapter 609, Sec.
    1) provides as follows:
          l’tFor the purpose of condemning or purchasing,
    either or both, lands to be used and maintained as
    provided in Section 1 hereof,    and improving and
    equipping the same for such use, the governing body
    of any city or the Commissioners Court of any couu-
    ty, falling   within the terms of such Section,    may
    issue negotiable    bonds of the city or of the county,
    as the case may be, and levy taxes to provide for
    the interest   and sinking funds of any such bonds and
    levy and collection    of such taxes to be exercised   in
    accordance with the provisions     of Chapter 1 of Title
    22 of the Revised Civil Statutes of 1925. t
         “Article    701 being a part of Chapter 1 of Title
    22, referred    to a !Iove, provides as follows:
          “‘The bonds of a County or an incorporated    city
    or town shall never be issued for any purpose unless
    a proposition   for the issuance of such bonds shall
    have been first    submitted to the qualified voters who
    are property tax payers of such county, city,     or town.’
Hon. Reagan S. Wyohe, page 3


           "QUESTION: Does the Commissioners     Court of Gregg
County have the authority under Section 4 of Article    2368a,
quoted above, to issue Time Warrants for the construction     of
an administration  building for the County Airport,   or would it
have to hold an election   as prescribed in Article  7011"
          In our opinion   No. O-4357, we said:
           "It is a well established   rule of law in this
     State that a county, subject to the express restric-
     tions imposed by the Constitution     and general laws,
     has the implied power to issue time warrants in pay-
     ment for improvements it is expressly      authorized to
     construct,   provided the applicable   regulations   relat-
     ing to the issuance of such warrants are observed.
     San Patricia   County v. McClane, 58 Tex. 243. Lasiter
     v. Lopez, 217 S.W. 373; Adams v. McGill, 14b S.W. (2a)
     332."
           Section 1, Article 1269h, authorizes Commissioners'
Courts to "acquire,  maintain and operate" tracts of lands within
the limits of the county as an airport.
           Section 2 of Article 126911 authorizes the   issuance
of bonds for the purpose of condemning or purchasing      lands and
improving and equipping the same for such use.    The   construction
of an Administration  building is a necessary part of     the equip-
ment of an airport.
           Article 2368a provides the necessary procedure for
the issuance of time warrants, and by following  the provisions
thereof,  Gregg County may issue time warrants to construct the
building mentioned by you.
          Of course   the County may issue bonds if their issu-
ance is authorized t,y the qualified property taxpayers at an
election held as provided in Chapter 1, Title 22, Revised Stat-
utes.
          The tax to support either bonds or warrants must be
levied out of the twenty-five  cent tax authorized for permanent
improvements, and must be levied at the time the debt is created.
APPROVED MAR27, 1946                 Yours very truly
/s/ Grover Sellers                   ATTORNEY  GENERALOF TEXAS
ATTORNEY GENERAL   OF TEXAS          By /s/ C. F. Gibson
APPROVED:OPINIONCOMMITTEE            C. F. Gibson, Assistant
BY:       BWB, CHAIRMAN
CFG:EP:wb